Rivas v New York City Hous. Auth. (2016 NY Slip Op 05033)





Rivas v New York City Hous. Auth.


2016 NY Slip Op 05033


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Webber, JJ.


1542 300070/11

[*1]Nancy Rivas, Plaintiff-Appellant,
vNew York City Housing Authority, Defendant-Respondent, City of New York, Defendant.


Lynch Lynch Held Rosenberg, P.C., New City (James S. Lynch of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker, New York (Patrick J. Lawless of counsel), for respondent.

Order, Supreme Court, Bronx County (Barry Salman, J.), entered March 30, 2015, which granted defendant New York City Housing Authority's motion for summary judgment, dismissing the complaint, unanimously affirmed, without costs.
Defendant established its entitlement to judgment as a matter of law, in this action where plaintiff alleges that she was injured when she slipped and fell on ice on a sidewalk abutting defendant's property. Defendant submitted evidence, including an affidavit from the property's caretaker, showing that it made efforts to clear the sidewalks of snow within a reasonable amount of time after the snowfall had ended (see e.g. Robinson v 156 Broadway Assoc., LLC, 99 AD3d 604 [1st Dept 2012]; Valentine v City of New York, 86 AD2d 381, 383 [1st Dept 1982], affd 57 NY2d 932 [1982]).
In opposition, plaintiff failed to raise a triable issue of fact. Plaintiff failed to offer a basis from which it could be reasonably inferred that defendant's snow-removal efforts "created or heightened" the alleged hazardous condition (Rios v Acosta, 8 AD3d 183, 185 [1st Dept 2004] [internal quotation marks omitted]). Plaintiff submitted an expert affidavit from a meteorologist, who concluded that ice could only have been present due to an inadequate salting of the snow that caused the snow to melt, but did not prevent it from refreezing. However, the expert did not explain how the application of salt lowers the freezing temperature for water; what amount of salt would have been sufficient, given the temperature that day, to keep melted snow from refreezing; or the basis for his statement that defendant applied too little salt. Accordingly, plaintiff's arguments as to the origination of the allegedly dangerous
condition are speculative and conclusory, and insufficient to defeat the motion (see Acar v Ecclesiastical Assistance Corp., 125 AD3d 464 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK